EXHIBIT INDEX Exhibit NumberDescription Exhibit 99.1Distribution Statement Exhibit 99.1 To the Holders of: CorTS Trust VI for IBM Debentures 6.375% Corporate-Backed Trust Securities (CorTS) Certificates *CUSIP: 22080F202 CorTS ® Callable Trust Certificates (“CorTS”) *CUSIP: 22080FAA1 I/O Certificates U.S. Bank Trust National Association, as Trustee for the CorTS Trust VI for IBM Debentures, hereby gives notice with respect to the Distribution Date of December 1, 2010 (the “Distribution Date”) as follows: 1. The amount of the distribution payable to the Certificateholders on the Distribution Date allocable to principal and premium, if any, and interest, expressed as a dollar amount per $25 CorTS and per $1,000 notional amount of I/O Certificates, is as set forth below: Class Principal Interest Total Distribution CorTS $ 0.000000
